DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as originally filed does not provide proper basis for channel having a constant cross section.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the constant cross section, as required by claims 1 and 9, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The application as originally filed does not provide proper basis for the channel having a constant cross 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Gassauer et al. (US 9,209,530).  
Regarding claim 1, Gassauer discloses a terminal clamp, comprising: a contact frame (1/4) that forms a clamping device configured to fix and electrically contact a connection conductor, wherein the clamping device is formed by two clamping springs (7) that are preloaded against relative to each other (at 17, Fig. 6); a conductor insertion channel (3) that feeds the connection conductor to the clamping device; and an insulation material housing (2) that receives the contact frame and forms a conductor insertion opening (3) that is arranged upstream of the conductor insertion channel in a conductor insertion direction (L), wherein the conductor insertion channel is formed by the insulation material housing.  Gassauer also discloses the conductor insertion channel formed as a tube made from the insulation material, and wherein the tube extends from the conductor insertion opening to the clamping device (see Fig. 1); the conductor insertion channel being tapered funnel shaped (at 3, Fig. 1) from the or a guide tongue (10) that is remote from the contact floor, and wherein the guide tongue extends in the conductor insertion direction; the two clamping springs extend in the conductor insertion direction extends from each side wall of the insulation material housing, wherein free ends of the clamping springs are oriented towards each other form a clamping device, and wherein the guide tongue (10) of the conductor insertion channel is arranged between the clamping springs (see Figs. 1-3).  Gassauer further discloses the guide tongue (10) extending in the conductor insertion direction from the funnel shape (at 3) of the conductor insertion channel into a portion of the conductor insertion channel that has a constant cross section (constant height at narrowest portion of 10, above 15 in Fig. 2) in the conductor insertion direction; and wherein a contour of the guide tongue tapers from the funnel shape of the conductor insertion channel in the conductor insertion direction to the portion of the conductor insertion channel that has the constant cross section (see Figs. 1 and 2).  

Regarding claim 7, Gassauer discloses a terminal clamp, comprising: a contact frame (1/4) that forms a clamping device configured to fix and electrically contact a connection conductor, wherein the clamping device is formed by at least one

Regarding claim 8, Gassauer discloses the insulation material housing includes a cut out (not labeled, see Figs. 1-3) in a cover wall (top wall), wherein a spreading tool (14) is insertable between the free ends of the clamping springs, and wherein the stop bars are arranged in the side walls of the insulation material housing to limit the opening spreading movement of the clamping springs.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gassauer in view of Wang et al. (US 9,570,817) and Lin (US 9,799,968).
	Regarding claim 9, Gassauer discloses a terminal clamp, comprising: a contact frame (1/4) that forms a clamping device configured to fix and electrically contact a connection conductor, wherein the clamping device is formed by two clamping springs (7) that are preloaded relative to each other, a conductor insertion channel (3) that fees the connection conductor to the clamping device; and an insulation material housing (2) that supports the contact frame and forms a conductor insertion opening that is arranged upstream of the conductor insertion channel in a conductor insertion direction (L), wherein the conductor insertion channel is formed by the insulation material; wherein the conductor insertion channel is formed as a tube made from the insulation material, wherein the tube extends from the conductor insertion opening to the clamping device, wherein the conductor insertion channel tapers in a funnel shape (by 10) from the conductive insertion opening in the conductor insertion direction towards the clamping device, wherein the contact frame forms two contact side walls that are arranged at a contact floor (6) and that receive the conductor insertion channel formed by the insulation material housing between each other, wherein the conductor insertion channel forms a guide tongue (not labeled, Fig. 1, below where 3 points) that is monolithically formed with the insulation material housing and arranged between the contact floor and the connection conductor, wherein the guide tongues extends in the conductor insertion direction, wherein the two clamping springs extend respectively in the conductor insertion direction from each side wall of the insulation material housing, 
	Wang teaches a guide tongue (at 11, Fig. 3) extending in the conductor insertion direction from the funnel shape (see Fig. 11) of the conductor insertion channel into a portion of the conductor insertion channel that has a constant cross section (constant height, see Fig. 11) in the conductor insertion direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to extend the guide tongue, as taught by Wang, in order to provide guidance for the desired length.  
	Lin teaches a contour of the guide tongue tapers (see Fig. 6) from the funnel shape of the conductor insertion channel in the conductor insertion direction to the portion of the conductor insertion channel that has the constant cross section.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a tapering guide tongue, as taught by Lin, in order to provide the desired support while controlling the amount of material used.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833